249 F.2d 307
UNITED STATES of Americav.Brenton Eugene BARRETT, Appellant.
No. 12258.
United States Court of Appeals Third Circuit.
Argued Nov. 8, 1957.Decided Nov. 14, 1957.

Jack Pinkston, Silver Spring, Md., for appellant.
William D. Morgan, Asst. U.S. Atty., Scranton, Pa.  (Robert J. Hourigan, U.S. Atty., Scranton, Pa., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The defendant has appealed from his conviction in the district court by a judge sitting without a jury of violating the Dyer Act, 18 U.S.C. 2312.  We have carefully considered the defendant's contentions that the district court committed reversible error but find them to be without merit.  There was ample evidence to support the finding of the trial judge that the automobile involved was stolen within the meaning of the Dyer Act, compare United States v. Turley, 1957, 352 U.S. 407, 77 S. Ct. 397, 1 L. Ed. 2d 430, and that the defendant knew this to be so and nonetheless aided and abetted the principal defendant, Rice, who pleaded guilty, in transporting it from Maryland to Pennsylvania.


2
The judgment of the district court will be affirmed.